McMILLAN, Presiding Judge.
The appellant, James Edward Miller, filed a Rule 32, Ala. R.Crim. P., petition, attacking his conviction for manslaughter and his sentence of life imprisonment without parole.1 Without requiring a response *481from the State, the trial court summarily denied Miller’s petition on the ground that it was successive.
On appeal, Miller argues four claims:
“I. The trial court improperly denied Miller’s petition as being successive when this was the first petition filed. “II. The trial court denied Miller his constitutional rights to a fair trial and due process when the trial judge, by his own admission said he was going to charge the jury on an altercation [between Miller and the victim] when he admitted there was no evidence before the jury of one.
“III. The trial court violated Miller’s constitutional rights to due process at sentencing by using prior convictions that had already been declared void and invalid by the Circuit Court of Walker County, Alabama when the said prior convictions under plea bargain agreement had been declared' invalid which the State of Alabama agreed to on November 21,1990.
“IV. The trial court denied Miller his constitutional rights to due process by failing to send back with the jury before their deliberation in his case, the written requested jury charges he requested and the court gave.”
A review of the record indicates that Miller is correct in his claim that this is his first Rule 32 petition challenging his manslaughter conviction. The record does not indicate that a previous petition has been filed. Moreover, the State has requested that this Court remand this matter to the trial court for further proceedings.
Accordingly, this cause is remanded to the Jefferson Circuit Court for that court to make specific findings as to Miller’s claims and to conduct an evidentiary hearing if necessary. Due return shall be made to this Court within 56 days from the date of this opinion.
REMANDED WITH DIRECTIONS.*
COBB, BASCHAB, SHAW, and WISE, JJ., concur.

. This Court affirmed Miller's conviction and sentence, by unpublished memorandum. Miller v. State (No. CR-99-0119), 805 So.2d 793 (Ala.Crim.App.2000) (table).


 Note from the reporter of decisions: On April 18, 2003, on return to remand, the Court of Criminal Appeals affirmed, without opinion. On May 23, 2003, that court denied rehearing, without opinion. On November 7, 2003, the Supreme Court denied certiorari review, without opinion (1021538).